     Case 2:19-cv-09339-FMO-JPR Document 87 Filed 10/14/20 Page 1 of 1 Page ID #:977



1

2

3

4

5

6                                       UNITED STATES DISTRICT COURT

7                                  CENTRAL DISTRICT OF CALIFORNIA

8

9     VEOLIA NUCLEAR SOLUTIONS, INC.,             )   Case No. CV 19-9339 FMO (JPRx)
                                                  )
10                         Plaintiff,             )
                                                  )
11                  v.                            )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
12    LIEM QUANG TRAN, et al.,                    )
                                                  )
13                         Defendants.            )
                                                  )
14                                                )

15           Having been advised by counsel that plaintiff has settled its claims with remaining

16    defendants Hana Kim and DH Promotions, Inc. (see Dkt. 86), the action is hereby dismissed,

17    without costs and without prejudice to the right, upon good cause shown, no later than November

18    13, 2020, to re-open the action as to the remaining defendants if the settlement is not

19    consummated. The court retains full jurisdiction over this action and this Order shall not prejudice

20    any party to this action.

21    Dated this 14th day of October, 2020.

22                                                                    /s/
                                                                    Fernando M. Olguin
23                                                              United States District Judge

24

25

26

27

28
